PER CURIAM.
Granted. Relator’s filing in this Court adequately complies with the requirements of La.C.Cr.P. art. 926.1 B, in that the application is timely (ie. filed before August 31, 2005), identifies specifically the evidence to be subjected to DNA testing (ie., the victim’s slip and bed sheet), provides the requisite affidavit of innocence consistent with relator’s trial testimony in which he claimed an alibi, and provides a factual explanation of why there is articu-lable doubt based on competent evidence as to the guilt of the relator which DNA testing will resolve and establish his innocence. See La.C.Cr.P. art. 926.1(B). This case is therefore remanded to the district court with instructions to appoint counsel for relator and to conduct a hearing on the merits of relator’s DNA request in the context of determining whether the specified material susceptible to DNA testing still exists. See La.C.Cr.P. art. 930.3(7)(providing grounds for post conviction relief when “[t]he results of DNA testing performed pursuant to an application granted under Article 926.1 proves by clear and convincing evidence that petitioner is factually innocent of the crime for which he was convicted”).